UNITED S'I`ATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA JAN l 7 203

MOHSEN KHOSHMOOD, § C%|:;;. grsihg|;t{;¥:|§ g:ré|:;:¢|:g{a
Plaintiff, )
v. § Civil Action No. l7-2282 (UNA)
DIANE M. BRENNEMAN, §
Defendant. j
MEMORANDUM OPINION

 

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis The Court will grant the application and dismiss the case pursuant to 28 U.S.C.
§ 1915(e)(2), which requires dismissal of a case “at any time” the court determines that the
complaint seeks monetary relief against an immune defendant

Plaintiff alleges that Diane Brenneman, a Magistrate Judge of the Superior Court of the
District of Columbia, dismissed a case he filed in that court. “Judges enjoy absolute judicial
immunity from suits for money damages for all actions taken in [their] judicial capacity, unless
[the] actions are taken in the complete absence of all jurisdiction.” Sina'ram v. Sua'a, 986 F.Zd
1459, 1460 (D.C. Cir. 1993) (per curiam) (citation omitted); see Slump v. Sparkman, 435 U.S.
349, 364 (1978) (concluding that state judge was "immune from damages liability even if his
[decision] was in error”). Such “irnmunity is an immunity from suit, notjust from ultimate
assessment of damages.” Mireles v. Waco, 502 U.S. 9, ll (1991).

Without question, Judge Brenneman’s dismissal of the plaintiffs civil suit is an action
taken in her judicial capacity. See Burger v. Gerber, No. 01-5238, 2001 WL 1606283, at *l
(D.C. Cir. Nov. 20, 2001) (per curiam) (affirming dismissal, on judicial immunity grounds, of

claim against a United States Tax Court Judge where “[t]he action about which appellant

wi,xm»:ww … ,

, . m >vwm~M\mvaw»wm»m-M~w@,a-» -A ~,c wl ,¢ t»,».,t,mm MW- W~.._»- .~t

complains - ruling on a motion to dismiss a tax court petition - was well within the judge’s
judicial capacity”); Thomas v. Wi]kz'ns, 61 F. Supp. 3d 13, 19 (D.D.C. 2014) (fmding that
“judge’s decision to file or deny a party’s motions or requests is an action routinely performed by
a judge in the course of litigation, and thus would constitute a judicial act immune from suit”),
fo’d, NO. 14-5197, 2015 WL 1606933 (D.C. Cir. Feb. 23, 2015). In addition, the plaintiff fails
to make any showing that the judge’s “actions [were] taken in the complete absence of all
jurisdiction.” Sindram, 986 F.2d at 1460. Accordingly, in this case, Judge Brenneman is entitled
to absolute immunity.

The Court will grant the plaintiff’ s application to proceed informa pauperis, and will
dismiss the complaint and this action. An Order consistent with this l\/lemorandum Opinion is
issued separately.

DATE: January 17 ,2018 W

United States Distii/ct JudgeU